Citation Nr: 0806993	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  05-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for service-connected 
pelligrini-stieda disease, left knee, with osteoarthritis and 
osteochondromatosis, rated as 10 percent disabling prior to 
February 27, 2004 and rated as 20 percent disabling from 
February 27, 2004 to present. 



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from June 1979 to February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing in August 2007 in Washington, 
D.C.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  On December 19, 2001, the veteran filed a claim for an 
increased rating for his service-connected left knee 
disability.

2.  From October 29, 1999 to February 26, 2004, the veteran's 
service-connected pelligrini-stieda disease, left knee, with 
osteoarthritis and osteochondromatosis, was productive of 
degenerative arthritis resulting in extension limited to 5 
degrees and flexion limited to 60 degrees (at most) with 
crepitus and occasional swelling, but with no evidence of 
instability or ligament abnormality.

3.  From February 27, 2004 to present, the veteran's service-
connected pelligrini-stieda disease, left knee, with 
osteoarthritis and osteochondromatosis, has been productive 
of degenerative arthritis resulting in extension limited to 5 
degrees and flexion limited to 60 degrees (at most) with 
crepitus and occasional swelling, but with no evidence of 
instability or ligament abnormality.


4.  It is not factually ascertainable that the veteran's 
service-connected pelligrini-stieda disease, left knee, with 
osteoarthritis and osteochondromatosis, increased in severity 
prior to February 27, 2004.


CONCLUSIONS OF LAW

1.  From October 29, 1999 to February 26, 2004, the veteran's 
service-connected pelligrini-stieda disease, left knee, with 
osteoarthritis and osteochondromatosis, was productive of 
degenerative arthritis resulting in extension limited to 5 
degrees and flexion limited to 60 degrees (at most) with 
crepitus and occasional swelling, but with no evidence of 
instability or ligament abnormality.

2.  From February 27, 2004 to present, the criteria for 
entitlement to a disability rating in excess of 20 percent 
for pelligrini-stieda disease, left knee, with osteoarthritis 
and osteochondromatosis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.71(a), 
Diagnostic Codes 5257, 5260, 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR
§ 3.159(b)(1) (2007).  As part of that notice, VA must inform 
the claimant of the information and evidence he is expected 
to provide, as well as the information and evidence VA will 
seek to obtain on his behalf.  In addition, VA must advise a 
claimant to provide any additional evidence in his possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 CFR § 3.159(b)(1) (2007); Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
487 F.3d 892 (Fed. Cir. 2007); Simmons v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In January 2002, April 2003, May 2004 and March 2007 letters, 
the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate increased 
rating claims and earlier effective date claims, as well as 
specifying what information and evidence must be submitted by 
him, what information and evidence will be obtained by VA, 
and the need for him to advise VA of or submit any further 
evidence that pertains to his claim. 

The notice regarding what was needed to establish an 
effective date in the event that an increased rating was 
granted was not provided until March 2007, after the rating 
decision on appeal was issued.  However, the veteran was not 
prejudiced from this timing error because the denial of the 
veteran's claims in this appeal renders moot any question as 
to the appropriate effective date to be assigned. 

The notices did not comply with all the requirements 
articulated in the holding of Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 2008).  In Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States 
Court of Appeals for the Federal Circuit held that any error 
by VA in providing the notice required by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial, and that 
once an error is identified as to any of the four notice 
elements the burden shifts to VA to demonstrate that the 
error was not prejudicial to the appellant. 

The Federal Circuit held in Sanders that all VCAA notice 
errors are presumed prejudicial and require reversal unless 
VA can show that the error did not affect the essential 
fairness of the adjudication.  To do this, VA must show that 
the purpose of the notice was not frustrated, such as by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law. Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).  In this case, the Board finds 
that the notice error did not affect the essential fairness 
of the adjudication because the veteran's claim was 
readjudicated in the June 2006 Supplemental Statement of the 
Case after he received appropriate notice of the rating 
criteria for rating knee disabilities in the July 2005 
Statement of the Case.

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of his claims.  
The record includes service records, private medical records, 
VA treatment records, and appropriate VA medical 
examinations.  As such, the Board finds that the record as it 
stands includes sufficient competent evidence to decide these 
claims.  See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the veteran with the claim.

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claim.



Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected disability warrants a 
higher disability rating.  The veteran's disability was rated 
as 10 percent disabling up to February 26, 2004 and has been 
rated as 20 percent disabling from February 27, 2004 to 
present.

Disability ratings are determined by the application of the 
Schedule For Rating Disabilities, which is based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The following 
analysis is therefore undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

At the August 2007 Board hearing, the veteran's 
representative argued that the May 2003 rating decision could 
not be considered a "final" rating decision under VA 
regulations because the veteran did not receive an 
explanation of his appeal rights with this decision.  
Although it is unclear from the record exactly what was sent 
to the veteran, the copy of the May 2003 rating decision of 
record has a note attached which reads "Please do not send 
appeal rights."  Therefore, it appears the veteran was not 
sent an explanation of his appeal rights with this rating 
decision.  As such, the Board finds that the May 2003 rating 
decision is not a final rating decision under VA regulations.  
Additionally, the cover letter sent with the May 2003 rating 
decision notes that the May 2003 rating decision was a 
"reconsideration" of the August 27, 2002 rating decision.  
The record reflects that the August 27, 2002 rating decision 
stems from a December 19, 2001 increased rating claim filed 
by the veteran.  After resolving any benefit of the doubt in 
favor of the veteran under the provisions of 38 U.S.C.A. 
§ 5107(b), the Board finds that the current appeal arises 
from a claim continuously prosecuted since December 19, 2001.  
Therefore, the Board will consider the period from one year 
prior to the date of the claim (December 19, 2000) until the 
present date to determine if an increased rating was 
warranted at any point.

The RO has rated the veteran's left knee disability under the 
provisions of Diagnostic Code 5010.  Diagnostic Code 5010 
states that traumatic arthritis is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71(a), Diagnostic Code 
5010.  Diagnostic Code 5003 states that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5003.

For the knees, limitation of motion is rated under Diagnostic 
Codes 5260 for flexion and 5261 for extension.  Under 
Diagnostic Code 5260, flexion that is limited to 45 degrees 
warrants a 10 percent rating, flexion that is limited to 30 
degrees warrants a 20 percent rating, and flexion that is 
limited to 15 degrees warrants a 30 percent disability 
rating.  Under Code 5261, extension that is limited to 10 
degrees warrants a 10 percent rating and extension limited to 
15 degrees warrants a 20 percent rating.  38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5260, 5261.  The Board notes that 
standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  The Board also 
notes that a General Counsel Opinion, VAOPGCOREC 9-2004, 
states that separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 may be assigned for disability of the 
same joint.  

Diagnostic Code 5257 dictates that a 10 percent rating is 
warranted where there is slight recurrent subluxation or 
lateral instability of the knee and a 20 percent rating is 
warranted where the recurrent subluxation or lateral 
instability of the knee is moderate.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Code 5257.  Finally, the Board notes 
that separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The cited opinions of the VA's General 
Counsel appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.  

The relevant competent medical evidence of record includes a 
March 2000 VA x-ray image of the veteran's left knee which 
shows post-traumatic degenerative arthritis in the left knee.  
2001 VA treatment records reflect complaints of pain and 
swelling in the left knee.  A May 2001 VA x-ray shows 
osteoarthritis and osteochondromatosis, but multiple May 2001 
VA treatment notes show that the veteran had full range of 
motion of the left knee on objective examination.  A June 
2001 VA treatment note shows that, on physical examination, 
the veteran's knee had "absolutely no" effusion and no 
pathology.  It was noted that the veteran's left knee was 
normal.  The examiner noted that recent x-ray images of the 
veteran's left knee were also within normal limits.  A July 
2001 VA treatment note shows that the veteran's left knee was 
"perfectly normal" on physical examination with no signs of 
effusion or sinovitis.

A June 2001 VA examination report shows that, on physical 
examination, the veteran was able to walk on his heels and 
toes with no difficulty.  Manipulation of the left knee 
showed pain in the inferior portion of the patella and also 
in the posterior aspect of the knee.  There was moderate 
crepitation on movement but no sign of fluid in the joint.  
The veteran had painless flexion and extension from 0 to 80 
degrees.  After several repetitions, painless flexion and 
extension were reduced to 0 to 70 degrees.  There was no 
evidence of instability of the left knee and all ligament and 
stability testing was negative.  

A February 2002 private examination report shows that on 
physical examination of the left knee, the veteran had 
tenderness with mild swelling and effusion.  There was 
crepitation, but no redness or warmth.  Flexion of the left 
knee was normal, but extension was limited to 5 degrees.  

A May 2003 VA treatment note shows that the veteran had full 
range of motion of the left knee, no joint effusion, intact 
cruciate and collateral ligaments, and no jointline 
tenderness.  Minimal crepitation was noted.

A May 2003 VA examination report shows that the veteran 
reported an increase in left knee pain subsequent to a motor 
vehicle accident in September 2002.  On physical examination, 
there was no obvious swelling of the left knee, but there was 
pain on manipulation of the left knee.  There was some 
crepitation on movement.  The veteran had extension and 
flexion of 0 to 60 without pain.  There was no evidence of 
instability.  

A June 2004 VA examination report shows that the veteran 
reported locking, swelling and pain in the left knee and that 
he had been doing physical therapy with some relief.  On 
physical examination, the left knee had no deformity, no 
jointline tenderness and no instability, but there was 
palpable swelling, slight tendnerness, and crepitus with 
weight bearing on flexion.  The veteran had a range of motion 
from 0 to 70 after repeated exercise.

An April 2006 VA examination report shows that on physical 
examination, the most limitation of range of motion shown in 
the veteran's left knee was 90 degrees of flexion.  
Crepitation was noted in the left knee, with no evidence of 
grinding, instability, or patellar or meniscus abnormality.  

When viewed in the light most favorable to the veteran, the 
medical evidence of record shows that the veteran's left knee 
disability is manifested by degenerative arthritis resulting 
in extension limited by pain to 5 degrees and flexion limited 
by pain to 60 degrees (at most) with crepitus and occasional 
swelling, but with no evidence of instability or ligament 
abnormality.  

The Board acknowledges the veteran's representative's 
testimony entered at the August 2007 Board hearing regarding 
Diagnostic Codes 5003 and 5010 and his argument that somehow 
the left knee joint is actually multiple joints which would 
warrant a 20 percent disability rating for x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
However, the left knee is only one joint and, since the 
evidence shows that the veteran's service-connected left knee 
disability is manifested by left knee arthritis with 
noncompensable limitation of motion, a 20 percent disability 
rating in not warranted under Diagnostic Codes 5003 and 5010 
at any point during the appeal period.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5003.

As for Diagnostic Codes 5260 and 5261, the Board finds that, 
as the evidence does not show flexion limited to 30 degrees 
or less or extension limited to 15 degrees or higher, a 20 
percent disability is not warranted for the veteran's left 
knee disability under these Diagnostic Codes at any point 
during the appeal period.  

With respect to Diagnostic Code 5257, a 20 percent disability 
rating for the veteran's left knee disability would not be 
warranted under this Diagnostic Code at any point during the 
appeal period because there is no evidence of moderate 
recurrent subluxation or moderate lateral instability of the 
knee is moderate.  As there is no evidence of recurrent 
subluxation or lateral instability, separate ratings under 
Diagnostic Codes 5003/5010 and 5257 would be precluded in 
this case as well. 

As noted above, the Board finds that a 20 percent disability 
rating is not warranted for the veteran's left knee 
disability at any point during the appeal period.  As such, 
there is no evidence that a disability rating in excess of 10 
percent was warranted from October 29, 1999 to February 26, 
2004 or that a disability rating in excess of 20 percent is 
warranted from February 27, 2004 to present.

Turning the veteran's contention that an "effective date" 
prior to February 27, 2004 is warranted for the assignment of 
the 20 percent disability rating for his service-connected 
left knee disability, the Board initially notes that at the 
August 2007 Board hearing, the undersigned Acting Veterans 
Law Judge notified the veteran and his representative that 
further inquiry was necessary to determine if the Board had 
jurisdiction over the earlier effective date issue.  Upon 
further examination of the record, the Board finds the 
veteran did not perfect an appeal for the earlier effective 
date issue as he never filed a substantive appeal subsequent 
to the November 2006 Statement of the Case on this issue.  As 
such, the issue of entitlement to an earlier effective date 
is not before the Board at this time.  See 38 C.F.R. 
§ 20.202.

In any event, the Board notes that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date; otherwise, the effective date will be the date of 
VA receipt of the claim for increase, or the date entitlement 
arose, whichever is later.  See 38 U.S.C.A. § 5110(a), 
(b)(2); 38 C.F.R. § 3.400(o); Hazan v. Gober, 10 Vet. App. 
511 (1997); Harper v. Brown, 10 Vet. App. 125 (1997); 
VAOPGCPREC 12-98.

As such, the analysis to determine if a higher disability 
rating is warranted at any point during the appeal period, in 
this case from December 19, 2000 to present, and the analysis 
to determine if an earlier effective date is warranted for 
assignment of an increased disability rating (20 percent) is 
essentially the same, as they both focus on the inquiry of 
when it was factually ascertainable that an increase in 
disability occurred.  Therefore, there is no legally distinct 
effective date issue.  The effective date contentions are 
actually contentions for a disability rating of 20 percent or 
higher for the period of the claim prior to February 27, 
2004.

In the instant case, the Board has already determined that 
there is no competent medical evidence demonstrating that it 
is factually ascertainable that an increase in disability 
sufficient to warrant a 20 percent disability rating for the 
veteran's left knee disability occurred at any point prior to 
February 27, 2004.  Moreover, the fact that the Board has 
determined that the veteran filed a claim for an increased 
rating on December 19, 2001 does not result in assignment of 
an earlier effective date for the increase in disability 
rating to 20 percent as the regulations state that the 
effective date will be the date of VA receipt of the claim 
for increase, or the date entitlement arose, whichever is 
later.  As such, entitlement to an effective date prior to 
February 27, 2004 for assignment of a 20 percent disability 
rating for the veteran's service-connected left knee 
disability is not warranted as it is not factually 
ascertainable that an increase in disability occurred prior 
to February 27, 2004.

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

An increased rating for service-connected pelligrini-stieda 
disease, left knee, with osteoarthritis and 
osteochondromatosis, in excess of 20 percent from February 
27, 2004 to present, and in excess of 10 percent prior to 
February 27, 2004, is denied.



____________________________________________
J. PARKER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


